Citation Nr: 1403138	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Eligibility determination for clothing allowance dated October 4, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    decision of the Department of Veterans Affairs (VA) Medical Office in Decatur, Georgia.     

The timeliness of VA Form 9 submitted on February 22, 2013, as it pertains to the claim of entitlement to apportionment for dependent children during Veteran's period of incarceration has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.  

Originally, the Veteran requested a Board hearing in Washington, D.C.  See VA Form 9 dated in March 2013.  In January 2014, the Veteran asked that his Central Office hearing be cancelled and instead, a video conference hearing be permitted in Atlanta, Georgia, as he was having foot surgery in January 2014.

The appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing before a Veterans Law Judge at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



